Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed on May 24th, 2022 has been entered.  Claims 1 – 16 and 18 – 21 are currently pending in the application.  Claim 17 is cancelled.  The rejection of claim 4 under 35 U.S.C. 112(b) has been withdrawn in view of the amendment.  Claims 8 – 11, 13 – 16, 18, and 19 remain withdrawn from consideration as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Batchelder (US-8986767-B2) in view of Akahane (US20130323397A1). 
Regarding claims 1, 3, 7, and 12, Batchelder teaches a 3D chocolate printer [Fig 2].  The additive manufacturing system 14 is comprised of a cartridge 32 which is interchangeable with other cartridges [Col 6, lines 29 – 34].  The cartridge 32 has an outer wall with an inner space comprising a chocolate mass inside a reservoir 42 [Fig 3].  The chocolate is then pressed downward and extruded through the opening 48 [Col 7, lines 45 – 56].
	Batchelder does not teach the composition of the chocolate inside the cartridge.  Akahane teaches a chocolate that does not experience low-temperature bloom.  The chocolate comprises 50 – 85 wt% triglycerides having two saturated fatty acids and 5 – 18 wt% triglycerides having one saturated fatty acid [0036].  In triglycerides comprising two saturated fatty acids, the saturated fatty acids are 33 – 56 wt% of the total fat content (0.66 x (50-to-85)), while the triglycerides comprising one saturated fatty acid are 2 – 6 wt% (0.33 x (5 – 18)) of the total fat content.  Added together, the total fat content of the chocolate mass is 35 – 62 wt% saturated fatty acids.  The saturated fatty acids can have 16 to 24 carbons [0037].  In addition, Akahane teaches a composition with 47.8 wt% saturated fatty acids [Table 5, Ex 10].  [(XOX)(0.66) + (XO2)(0.33) + (X3)(1) = (66.6)(0.66) + (7.6)(0.33) + (1.3)(1) = 47.8 wt%]  
	It would have been obvious to a person having ordinary skill in the art to substitute the chocolate of Akahane for the chocolate in the cartridge of Batchelder as doing so would result in a printed chocolate that is resistant to low-temperature bloom. 
	The saturated fatty acid range in the total fat content of Akahane overlap with those of the claim.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Therefore, the saturated fatty acid range in the total fat content is obvious.
	Regarding claims 2 and 4, Batchelder and Akahane do not teach a maximum at 25° - 29°C using differential scanning calorimetry or the solid fat content at 20°C to be 25 – 55 wt%.  However, the courts have held that where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product. Whether the rejection is based on "inherency" under 35 USC § 102, or “prima facie obviousness" under 35 USC § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. In re Best, 562 F2d 1252, 1255, 195 USPQ 430, 433-4 (CCPA 1977).  Therefore, the maximum at 25° - 29°C using differential scanning calorimetry and the solid fat content at 20°C to be 25 – 55 wt% are obvious over Batchelder and Akahane.
	Regarding claim 3, the triglycerides of Akahane each contain at least one oleic acid per molecule [0036].  Therefore, ≥55 wt% of the fat molecules of the total fat content have oleic acid based on the fat content calculations as set forth above with regard to claim 1.	 The oleic acids in the total fat content of Akahane overlap with those of the claim.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Therefore, the oleic acid concentration is obvious.
Regarding claims 5 and 6, Batchelder does not teach individual fat components as claimed.  Akahane teaches a chocolate composition comprising a first fat component (cocoa butter) at 15 wt%, a second fat component (milk powder) at 18 wt%, and a third fat component (the test oil and fat) at 4 wt% of the chocolate mass [Table 3].  Therefore, it would have been obvious to have utilized a chocolate composition having fat components as claimed in the printer cartridge of Batchelder as Akahane teaches a combination of fat components as claimed in chocolate compositions.
Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Batchelder and Akahane as applied to claim 1above, with evidence from with evidence from Aparicio (“A comprehensive study of hazelnut oil composition with comparisons to other vegetable oils, particularly olive oil.”).
Regarding claims 20 and 21, Batchelder and Akahane teach a printing chocolate and the mechanism by which it is printed, but do not teach the use of nut oil, in particular hazelnut or almond oil.  Akahane teaches the use of a test oil and fat as a third fat component [Table 3].  The test oil is made from high oleic acid sunflower oil comprising  85 wt% oleic acid [0071].  Aparicio teaches that hazelnut oil is upwards of 83.5 wt% oleic acid [Results and discussion, ¶1].  This is < 2% difference from the sunflower oil of Akahane.  It would have been obvious for a person having ordinary skill in the art to have substituted the hazelnut oil of Aparicio for the sunflower oil of Akahane as it would have produced the predictable result of a test oil and fat similar to that produced using sunflower oil.

Response to Arguments
Applicant’s arguments, filed May 24th, 2022, have been fully considered.
The rejection of claim 4 under 35 U.S.C. 112(b) has been withdrawn in view of the amendment.
Applicant’s arguments, see page 8, with respect to the rejection(s) of claims 1 – 7 and 12 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Batchelder and Akahane.
The following Applicant’s argument concerning the rejection of claims 1 – 7 and 12 under 35 U.S.C. 103 have been found not persuasive.
Applicant argues that the chocolate of Batchelder requires a particular temperature to reach Phase V crystals, as this is the commercial norm.  Akahane does not state their chocolate is properly thermally regulated [pg 9].  The Examiner points out that neither the temperature of the chocolate when printing nor the phase of the crystals are in the claims, making the argument moot.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D BENSON whose telephone number is (571)272-1688. The examiner can normally be reached M-R 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Jeffrey D Benson
/J.D.B./Examiner, Art Unit 1791                                                                                                                                                                                                        
/DONALD R SPAMER/Primary Examiner, Art Unit 1799